DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 11, 2022 has been entered.
This Office Action is also in response to applicant’s amendment filed on July 11, 2022, which has been entered into the file.  
By this amendment, the applicant has amended claims 146, 154, 165, and 171.  
Claims 146 to 175 remain pending in this application.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim  146-147, 150-155, 171-172 and 175  is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Crossland et al (US 2007/0024999 A1) in view of the US patent application publication by Leister et al (US 2006/0139711 A1) and US patent application publication by Onural (US 2016/0161914 A1).
Claims 146 and 171 have been amended to necessitate the new grounds of rejection.  
Crossland et al teaches an apparatus (with respect to claim 171) and method (with respect to claim 146) for displaying holographic image wherein the apparatus comprises a display (206, Figures 4 and 5) that may be a liquid crystal over silicon (LCOS, please see paragraph [0007]), which implicitly includes display elements or pixels separated with gaps on the display and a laser (200) with a beam splitter (204) serves as the optical device that is configured to illuminate the display (206) with a first portion of the light illuminating on the display elements.  The method step of illuminating the display is implicitly included.  Crossland et al teaches that the apparatus is configured to modulate the display elements of the display with a hologram corresponding to holographic data, and therefore carrying out the modulating step.  The modulated display elements with holographic data is further to diffract the first portion of the light to form a holographic scene corresponding to the holographic data and suppress display zero order light in the holographic scene wherein the display zero order light comprising reflected light from the display, (please see Figures 4 and 5 and paragraph [0032]).  
Claim 146 and 171 further include the phrase “wherein the hologram is preconfigured in a three-dimensional software application by computing system and in a simulation of the 3D software application a configuration cone corresponding to the reconstruction cone is moved with respect to the display in a global 3D coordinate system and the holographic data is generated based on the moved configuration cone in the global 3D coordinate system the configuration cone has an apex angle identical to the viewing angle”.  
Crossland et al teaches the holographic data comprises computer generated hologram, (please see paragraph [0023]), but this reference does not teach explicit about the calculation steps and the reconstruction cone.  Computer generated hologram that is preconfigured in a computing system utilizing three-dimensional software is pretty well known in the art.  Leister et al in the same field of endeavor teaches a method for generating computer generated hologram wherein reconstruction cones defines the propagation of the electromagnetic field from the display (A1) via the object point (P) to the viewing window (OE) are calculated in the simulation steps in the software application.  The configuration cone or reconstruction cone has an identical angle to the viewing angle, (please see Figures 1-4).  Leister et al teaches that each of the reconstruction cone is defined with respect to a viewing window, this means the reconstruction cone is moved with respect to the movement or location of the viewing window and holographic data therefore is generated based on the moved configuration cone in the global 3D coordinate system with respect to the viewing window.  It would then have been obvious to one skilled in the art to apply the teachings of Leister et al to provide an explicit steps for generating the computer generated hologram.  
With regard to claim 147, Crossland et al teaches that the display comprises a liquid crystal over silicon (LCOS) that implicitly includes pixels or display elements separated by gaps between the adjacent display elements.  It is therefore implicitly true that the illumination of the display with the light that comprises a second portion of the light that illuminates the gaps.  The display zero order light therefore comprises at least second portion of the light reflected at the gaps of the display and reflected light from the display elements.  
Claims 146 and 171 have been amended to include the phrase “an apex of the reconstruction cone being at the display the viewing angle of the reconstruction cone being dependent on at least one of one or more characteristics of the display or one or more wavelengths of the light”.  
As shown in Figure 2 of Leister et al, the abstract reconstruction cone, with a viewing angle at the observer window (OW), is traced from the observer window through a reconstructed object point (P) and extends to a sub-hologram (A1) with a definite size at the display.  This definition of the abstract reconstruction cone is the same as shown in Figure 3D of the instant application.  Onural in the same field of endeavor on the other hand, shows that the reconstruction light that illuminates a hologram data point from a point of the display (3, Figure 1), would extend to form a cone to reconstruct the object (1) to an observer window, (please see Figure 1).  This means an abstract reconstruction cone may also be defined with an apex of the reconstruction cone at the display.  The viewing angle or the observer window depends on the wavelength of the light (since the hologram is wavelength selective).  In light of Onural, one skilled in the art would alternatively to define a reconstruction cone that has an apex at the display.  
With regard to claims 150-151 and 172, Crossland et al teaches that the diffracted first portion of the light has at least one characteristics such as the different propagation direction from the display zero order light, (please see Figures 4 and 5).  The display zero order light is propagated in a direction away from the display.  
With regard to claims 152 and 153, Crossland et al teaches that the display zero order light is suppressed in the holographic scene.  It is implicitly true that the light suppression efficiency can be defined as (1- (display zero order light with suppression/display zero order light without suppression)) and since the display zero order light is being directed away from the holographic scene (at the screen 208, in Figures 4 and 5), the suppression efficiency is more than 50% or is 100%.  
With regard to amended claims 154 and 155, (in light of the amendment to their based claim),  Leister et al teaches the method for generating the computer generated hologram this is comprised of the step of determining an electromagnetic field or wave front contribution to each of the display elements, (A1, Figures 1 to V5), for each of a plurality of object points (P1, P2 and P3 etc. Figures 3-4), which is related to the “primitives” of the object (3D-S), which is a basic nondivisible geometric or graphic element that may be input or output within the computing system, by computing in the global three-dimensional coordinate system, the EM field propagation from the primitive to the display element.  For each of the display element A1 (A2, or A3 etc.), generating a sum of the EM field contributions from the plurality of primitives or object points to the display element, (please see Figures 3 to V5), wherein the holographic data comprises the sum of the EM field contributions for the display element of the display from the plurality of primitives or points of the object.  With regard to claim 155, the holographic scene, reconstructed from the computer generated holographic data therefore comprises a reconstructed object corresponding to the object.  
With regard to claim 175, Crossland et al teaches that the optical device comprises a beam splitter (204, Figures 4 and 5).  

Claim 146-147, 150-155, 161-162, 163, 166-168, and 171-175 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Gelman et al (US 2019/0004478 A1)  in view of the US application publication by Leister et al (US 2006/0139711 A1) and US patent application publication by Onural (US 2016/0161914 A1) .
Claims 146 and 171 have been amended to necessitate the new grounds of rejection.  
Gelman et al teaches an apparatus (with respect to claim 171) and a method (with respect claim 146) for zero order blocking and diverging for holographic imaging, wherein the apparatus comprises a display (208, Figure 2B, 546, Figure 5E, 702, Figure 7A, or 802, Figure 8A) that may be a spatial light modulator that includes a plurality of pixels, (please see paragraphs [0058] to [0060]), serves as the display elements, which implicitly are separated with gaps on the display and a laser or light source (202-204, or 542) with a beam splitter (206, 544, or 704) serves as the optical device that is configured to illuminate the display (210, 546, 702 or 802) with a first portion of the light illuminating on the display elements.  The method step of illuminating the display is implicitly included.  Gelman et al teaches that the apparatus is configured to modulate the display elements of the display with a hologram corresponding to holographic data, and therefore carrying out the modulating step.  The modulated display elements or pixels with holographic data is further to diffract the first portion of the light to form a holographic scene (245, 548, 710 or 812) corresponding to the holographic data and suppress display zero order light in the holographic scene wherein the display zero order light comprising reflected light from the display, (such as 241 with zero order display ZOD spot 243, or 718, please see Figures 2B, and 7A).  
Claim 146 and 171 further include the phrase “wherein the hologram is preconfigured in a three-dimensional software application by computing system and in a simulation of the 3D software application a configuration cone corresponding to the reconstruction cone is moved with respect to the display in a global 3D coordinate system and the holographic data is generated based on the moved configuration cone in the global 3D coordinate system the configuration cone has an apex angle identical to the viewing angle”.  

Gelman et al teaches the holographic data comprises computer generated hologram, (please see paragraph [0060]), but this reference does not teach explicit about the calculation steps and the reconstruction cone.  Computer generated hologram that is preconfigured in a computing system utilizing three-dimensional software is pretty well known in the art.  Leister et al in the same field of endeavor teaches a method for generating computer generated hologram wherein reconstruction cones defines the propagation of the electromagnetic field from the display (A1) via the object point (P) to the viewing window (OE) are calculated in the simulation steps in the software application.  The configuration cone or reconstruction cone has an identical angle to the viewing angle, (please see Figures 1-4).  Leister et al teaches that each of the reconstruction cone is defined with respect to a viewing window, this means the reconstruction cone is moved with respect to the movement or location of the viewing window and holographic data therefore is generated based on the moved configuration cone in the global 3D coordinate system with respect to the viewing window.  It would then have been obvious to one skilled in the art to apply the teachings of Leister et al to provide an explicit steps for generating the computer generated hologram.  
Claims 146 and 171 have been amended to include the phrase “an apex of the reconstruction cone being at the display the viewing angle of the reconstruction cone being dependent on at least one of one or more characteristics of the display or one or more wavelengths of the light”.  
As shown in Figure 2 of Leister et al, the abstract reconstruction cone, with a viewing angle at the observer window (OW), is traced from the observer window through a reconstructed object point (P) and extends to a sub-hologram (A1) with a definite size at the display.  This definition of the abstract reconstruction cone is the same as shown in Figure 3D of the instant application.  Onural in the same field of endeavor on the other hand, shows that the reconstruction light that illuminates a hologram data point from a point of the display (3, Figure 1), would extend to form a cone to reconstruct the object (1) to an observer window, (please see Figure 1).  This means an abstract reconstruction cone may also be defined with an apex of the reconstruction cone at the display.  The viewing angle or the observer window depends on the wavelength of the light (since the hologram is wavelength selective).  In light of Onural, one skilled in the art would alternatively to define a reconstruction cone that has an apex at the display.  

With regard to claim 147, Gelman et al teaches that the display comprises a spatial light modulator including a plurality of pixels or display elements that implicitly are separated by gaps between the adjacent display elements or pixels, (please see paragraphs [0058] to [0060]).  It is therefore implicitly true that the illumination of the display with the light that comprises a second portion of the light that illuminates the gaps.  The display zero order light therefore comprises at least second portion of the light reflected at the gaps of the display and reflected light from the display elements.  

With regard to claims 150-151 and 172, Gelman et al teaches that the diffracted first portion of the light has at least one characteristics such as the different propagation direction (ZOD light 241, Figure 2B) and/or power density or beam intensity from the display zero order light, (please see Figures 2 and 5E).  The display zero order light is propagated in a direction away from the display and/or the display zero order light has a reduced intensity, (please see paragraph [0134]).  
With regard to claims 152 and 153, Gelman et al teaches that the display zero order light is suppressed in the holographic scene.  It is implicitly true that the light suppression efficiency can be defined as (1- (display zero order light with suppression/display zero order light without suppression)) and since the display zero order light is being directed away from the holographic scene (245, in Figure 2B), the suppression efficiency is more than 50% or is 100%.  
With regard to amended claims 154 and 155, (in light of the amendment to their based claim),  Leister et al teaches the method for generating the computer generated hologram this is comprised of the step of determining an electromagnetic field or wave front contribution to each of the display elements, (A1, Figures 1 to V5), for each of a plurality of object points (P1, P2 and P3 etc. Figures 3-4), which is related to the “primitives” of the object (3D-S), which is a basic nondivisible geometric or graphic element that may be input or output within the computing system, by computing in the global three-dimensional coordinate system, the EM field propagation from the primitive to the display element.  For each of the display element A1 (A2, or A3 etc.), generating a sum of the EM field contributions from the plurality of primitives or object points to the display element, (please see Figures 3 to V5), wherein the holographic data comprises the sum of the EM field contributions for the display element of the display from the plurality of primitives or points of the object.  With regard to claim 155, the holographic scene, reconstructed from the computer generated holographic data therefore comprises a reconstructed object corresponding to the object.  
With regard to claims 161-162 and 173, Gelman et al teaches that the method further comprises diverging the diffracted first portion of the light to form the holographic scene and diverging the display zero order light adjacent to the holographic scene, (please see Figures 2B, 3A, 3B and Figure 8A).  With regard to claim 162, the divergence is to guide the diffracted first portion of the light through an optically diverging component (such as the wedge, Figures 2B and 3A, blazed grating (434, Figure 3B or volume grating 806, Figure 8A), arranged downstream the display and to guide the display zero order light through the optically diverging component).  With regard to claim 173, Gelman et al teaches that the display zero order is diverged in the holographic scene, (please see Figures 1C and 1D).  
With regard to claims 163 and 174, as shown in Figures 2B and 5E, the light illuminating the display may be collimated light.  As shown in Figure 2A, the display zero order light may also be collimated before reaching the diverging element.  By introducing the diverging element the diffracted first portion light may be diverged.  It is within general level skilled in the art to design the holographic data to have the diffracted first portion of light to be converging, diverging or collimating as desired to fit the specific display requirement.  
With regard to claim 166, Gelman et al, in light of Leister et al teaches that the hologram is configured in the simulation of the 3D software application by moving the configuration cone with respect to the display in the global 3D coordinate system along a direction perpendicular to the display with a distance corresponding to the focal length of the optically diverging component, (please see Figure 1A of Gelman et al and Figures 1-V5 of Leister et al).  
With regard to claims 167 and 168, Gelman et al teaches that the optically diverging component may comprise a focusing element (808, Figure 8A) and a holographic optical element or volume grating (806) to diffract the display zero order light (811A and 811B) outside of the holographic scene, (please see Figure 8A).  Although this reference does not teach explicitly that the focusing element is a convex lens, such modification is considered obvious to one skilled in the art, since convex lens is commonly known focusing optical element in the art.  Furthermore, although this reference does not teach alternatively to have a defocusing element instead of a focusing element, such modification is considered to be obvious matters of design choice to one skilled in the art since the specification fails to teach the criticality of having a defocusing element would provide any advantage over the focusing element.  Also in Figure 8A, Gelman et al teaches that the display zero order light (807A and 807B) is diverged or defocused by the focusing element (808) to form diverging lights (811A and 811B).  The “focusing element” actually serves as the defocusing element.  
With regard to claim 175, Gelman et al teaches that the optical device comprises a beam splitter (206, Figure 2B, or 544, Figure 5E or 704, Figure 7A).  

Claims 148-149 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crossland et al, Leister et al and Onural as applied to claim 146 above and further in view of the US patent application publication by Jinta et al (US 2016/0104750 A1).
The method for holographic display taught by Crossland et al in combination with Leister et al and Onural as described in claim 146 above has met all the limitations of the claims.  
With regard to claims 148-149, Crossland et al does not teach explicitly that display elements are irregular or non-uniform and define a Voronoi pattern.  Jinta et al in the same field of endeavor teaches a spatial light modulator that may include a liquid crystal display wherein the pixels of the display may have Voronoi pattern, (please see Figure 18, paragraphs [0143] and [0168]).  It would then have been obvious to one skilled to modify the display with pixels be arranged irregularly and to have a Voronoi pattern for the benefit of making the display having desired pixels or display elements arrangement.  

Claims 148-149 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gelman et al, Leister et al and Onural as applied to claim 146 and further above in view of the US patent application publication by Jinta et al (US 2016/0104750 A1).
The zero order blocking and diverging method for holographic imaging taught by Gelman et al in combination with the teachings of Leister et al and Onural as described in claim 146 above has met all the limitations of the claims.  
With regard to claims 148-149, Gelman et al does not teach explicitly that display elements are irregular or non-uniform and define a Voronoi pattern.  Jinta et al in the same field of endeavor teaches a spatial light modulator that may include a liquid crystal display wherein the pixels of the display may have Voronoi pattern, (please see Figure 18, paragraphs [0143] and [0168]).  It would then have been obvious to one skilled to modify the display with pixels be arranged irregularly and to have a Voronoi pattern for the benefit of making the display having desired pixels or display elements arrangement.  

Claims 156-160 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crossland et al, Leister et al and Onural as applied to claim 146 above and further in view of the US patent application publication by Govil et al (US 2010/0238528 A1).
The method for holographic display taught by Crossland et al in combination with the teachings of Leister et al and Onural as described in claim 146 above has met all the limitations of the claims.  
With regard to claims 156-157, it is implicitly true that the holographic data comprises respective phases for the display elements of the display.  This reference does not teach explicitly to further include the step of configuring the hologram by adjusting the respective phases for the display elements to have a predetermined phase range.  Govil et al in the same field of endeavor teaches a method for holographic display with zero-order diffraction suppression wherein the suppressions is achieved by adjusting the phase shift of a group of the display elements of a spatial light modulator with the holographic data.  The adjusted phase may be  (or 180 degrees) that is within the range of [0, 2], (please see paragraphs [0012] to [0014]).  
With regard to claims 158-160, it is within general level skill in the art to provide a mathematical model for the adjustment of the phase for intended pixels or display elements.  Govil teaches that software for executing various algorithms is stored in memory in processor and driver unit (710, Figure 7) for driving and control the spatial light modulator or display (720) this means the algorithm for adjusting the phase shift for the respective pixels or display elements is implicitly included to achieve the desired suppression of zero order display.  
It would then have been obvious to one skilled in the art to apply the teaching of Govil to include the step of adjusting the respective phase of the display elements to have predetermined phase range for the benefit of providing additional step to suppress the zero order display.  

Claims 156-160 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gelman et al, Leister et al and Onural as applied to claim 146 above and further in view of the US patent application publication by Govil et al (US 2010/0238528 A1).
The method of zero order blocking and diverging for a holographic display taught by Gelman et al in combination with the teachings of Leister et al and Onural as described in claim 146 above has met all the limitations of the claims.  
With regard to claims 156-157, it is implicitly true that the holographic data comprises respective phases for the display elements of the display.  This reference does not teach explicitly to further include the step of configuring the hologram by adjusting the respective phases for the display elements to have a predetermined phase range.  Govil et al in the same field of endeavor teaches a method for holographic display with zero-order diffraction suppression wherein the suppressions is achieved by adjusting the phase shift of a group of the display elements of a spatial light modulator with the holographic data.  The adjusted phase may be  (or 180 degrees) that is within the range of [0, 2], (please see paragraphs [0012] to [0014]).  
With regard to claims 158-160, it is within general level skill in the art to provide a mathematical model for the adjustment of the phase for intended pixels or display elements.  Govil teaches that software for executing various algorithms is stored in memory in processor and driver unit (710, Figure 7) for driving and control the spatial light modulator or display (720) this means the algorithm for adjusting the phase shift for the respective pixels or display elements is implicitly included to achieve the desired suppression of zero order display.  
It would then have been obvious to one skilled in the art to apply the teaching of Govil to include the step of adjusting the respective phase of the display elements to have predetermined phase range for the benefit of providing additional step to suppress the zero order display.  

Claims 161-163, 166-170, 173 and 174 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crossland et al, Leister et al and Onural as applied to claim 146 above and further in view of the US patent application publication by Gelman et al (US 2019/0004478A1).
The method for holographic display taught by Crossland et al in combination with the teachings of Leister et al and Onural as described in claim 146 above has met all the limitations of the claims.  
With regard to claims 161-162 and 173, Crossland et al teaches that the diffracted first portion of the light to form the holographic scene and the display zero order light are being directed to different directions, (please see Figures 4 and 5).  It however does not teach explicitly to include optically diverging component arranged at downstream of the display to actually diverge the diffracted light and display zero order light.  Gelman et al in the same field of endeavor teaches a method for zero order blocking and diverging for holographic display wherein optically diverging component such as wedge prism (Figure 3A), blazed grating (Figure 3B), or volume grating (806, Figure 8A) may be used to diverge both the diffracted first portion light and the display zero order light to more efficiently suppress the display zero order light.  It would then have been obvious to one skilled in the art to apply the teachings of Gelman et al to modify the apparatus and method of Crossland et al include additional optically diverging element downstream of the display for the benefit of more efficiently suppress the display zero order light.  
With regard to claims 163 and 174, Crossland et al teaches that the light illuminating the display may be collimated light, (please see paragraph [0117]).  As shown in Figures 4 and 5, the display zero order light may also be collimated.  By introducing the diverging element the diffracted first portion light may be diverged.  It is within general level skilled in the art to design the holographic data to have the diffracted first portion of light to be converging, diverging or collimating as desired to fit the specific display requirement.  
With regard to claim 166, Crossland et al, in light of Leister et al and Gelman et al teaches that the hologram is configured in the simulation of the 3D software application by moving the configuration cone with respect to the display in the global 3D coordinate system along a direction perpendicular to the display with a distance corresponding to the focal length of the optically diverging component, (please see Figure 1A of Gelman et al and Figures 1-V5 of Leister et al).  
With regard to claims 167 and 168, Gelman et al teaches that the optically diverging component may comprise a focusing element (808, Figure 8A) and a holographic optical element or volume grating (806) to diffract the display zero order light (811A and 811B) outside of the holographic scene, (please see Figure 8A).  Although this reference does not teach explicitly that the focusing element is a convex lens, such modification is considered obvious to one skilled in the art, since convex lens is commonly known focusing optical element in the art.  Furthermore, although this reference does not teach alternatively to have a defocusing element instead of a focusing element, such modification is considered to be obvious matters of design choice to one skilled in the art since the specification fails to teach the criticality of having a defocusing element would provide any advantage over the focusing element.  Also in Figure 8A, Gelman et al teaches that the display zero order light (807A and 807B) is diverged or defocused by the focusing element (808) to form diverging lights (811A and 811B).  The “focusing element” actually serves as the defocusing element.  
With regard to claim 169-170, Crossland et al teaches the holographic scene may be displayed on a two-dimensional screen (208) spaced away from the display along a direction.  It is implicitly true that by moving the 2D screen different slices of the holographic scene may be obtained on the 2D screen.  This reference however does not teach explicitly that the 2D screen is spaced away from the display along the direction perpendicular to the display.  However by having an optically diverging element, taught by Gelman et al to direct the display zero order light away from the perpendicular direction to the display, (please see Figures 3A and 3B), the display screen may then be placed and moved at a direction along the perpendicular to the display.  It would then have been obvious modification to one skilled in the art to apply the teachings of Gelman et al to get a different arrangement for the display.  

Claims 164-165 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crossland et al, Leister et al, Onural and Gelman et al as applied to claims 146 and 161-163 above and further in view of the US patent application publication by Schwerdtner (US 2015/0355597 A1).
The method for holographic display taught by Crossland et al in combination with Leister et al, Onural and Gelman et al as described in claims 146 and 161-163 above has met all the limitations of the claims.  
With regard to claims 164-165, it is implicitly true that the holographic data comprises respective phase for each of the display elements.  These references however do not teach explicitly that the hologram is configured to add a corresponding phase to the respective phase for each of the display elements such that the corresponding phase is compensated by the optically diverging component.  Schwerdtner in the same field of endeavor teaches a computer generated hologram wherein the phase error due to the field curvature of optical device in the system may be compensated by adding additional phase shift of the holographic data in the spatial light modulator, (please see paragraphs [0075] to [0076]).  It would then have been obvious to one skilled in the art at the invention was made to apply the teachings of Schwerdtner to provide additional phase shift to the respective phase of each of the display elements to account for and therefore compensating the phase error due to the diverging component for the benefit of eliminating the error in the holographic scene by the presence of the diverging or any other optical component.  It is within general level of skill to provide mathematical model for the additional phase.  

Claims 164-165 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gelman et al, Leister et al and Onural as applied to claims 146 and 161-163 above and further in view of the US patent application publication by Schwerdtner (US 2015/0355597 A1).
The zero order blocking method for holographic display taught by Gelman et al in combination with Leister et al and Onural as described in claims 146 and 161-163 above has met all the limitations of the claims.  
With regard to claims 164-165, it is implicitly true that the holographic data comprises respective phase for each of the display elements.  These references however do not teach explicitly that the hologram is configured to add a corresponding phase to the respective phase for each of the display elements such that the corresponding phase is compensated by the optically diverging component.  Schwerdtner in the same field of endeavor teaches a computer generated hologram wherein the phase error due to the field curvature of optical device in the system may be compensated by adding additional phase shift of the holographic data in the spatial light modulator, (please see paragraphs [0075] to [0076]).  It would then have been obvious to one skilled in the art at the invention was made to apply the teachings of Schwerdtner to provide additional phase shift to the respective phase of each of the display elements to account for and therefore compensating the phase error due to the diverging component for the benefit of eliminating the error in the holographic scene by the presence of the diverging or any other optical component.  It is within general level of skill to provide mathematical model for the additional phase.  

Claims 169-170 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication by Gelman et al, Leister et al and Onural as applied to claim 146 above and further in view of the US patent application by Crossland et al (US 2007/0024999 A1).
The zero order blocking and diverging method for holographic display taught by Gelman et al in combination with the teachings of Leister et al as described in claim 146 above has met all the limitations of the claims.  
With regard to claims 169-170, Gelman et al teaches that the holographic scene is reconstructed in a direction perpendicular to the display, (please see Figures 2B and 5E).  The reference however does not teach explicitly to include a two dimensional screen spaced away from the display along the direction perpendicular to the display.  Using two-dimensional screen to have the holographic scene projected on the screen is known in the art and is demonstrated by Crossland et al.  Crossland et al teaches the holographic scene may be displayed on a two dimensional screen (208) spaced away from the display along a direction.  It is implicitly true that by moving the 2D screen different slices of the holographic scene may be obtained on the 2D screen.  It would then have been obvious to one skilled in the art to apply the teachings of Crossland et al to include a two dimensional screen to allow the holographic scene be projected on the screen to be viewed.  

Response to Arguments
Applicant's arguments filed July 11, 2022 have been fully considered but they are not persuasive. The newly amended claims have been fully considered and they are rejected for the reasons stated above.  Applicant’s arguments are mainly drawn to the newly amended claims that have been fully addressed in the reasons for rejection above.  
In response to applicant’s arguments, the applicant is respectfully reminded that reconstruction cone is a mathematic abstract object that can be defined either with respect to the single reconstructed object point or single display point of the hologram on the display.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872